Citation Nr: 1614289	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee with arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to January 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's file.  In a February 2015 letter, the Veteran was notified that the VLJ who had conducted the hearing was no longer with the Board and was afforded the opportunity to appear at another hearing if so desired.  The Veteran did not respond, therefore the Board will consider the case based on the evidence of record.

In December 2009, the Board remanded the Veteran's appeal for additional development.  In a May 2014 decision, the Board denied the Veteran's claim of entitlement to a higher initial rating for the right knee disability, and he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a Joint Motion for Remand (JMR) vacating the Board's May 2014 decision and remanding the case to the Board for further review.  In August 2015, the Board remanded the Veteran's appeal for development consistent with the directives of the JMR.  The case has since returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand of the Veteran's claim to an initial rating higher than 10 percent for degenerative joint disease of the right knee with arthroscopy is again warranted.  Although the Board regrets the additional delay, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its August 2015 remand, the Board ordered the AOJ to conduct further development concerning the Veteran's absenteeism rate during the appeal period, considering his contentions of missing work due to his service-connected right knee disability.  Specifically, the Board stated that the AOJ should "request the Veteran to submit any available records from his employer(s) documenting his absenteeism rate since June 2006."  Although the AOJ sent a development letter in September 2015 requesting the Veteran submit a release to allow the VA to obtain private treatment records, the letter did not request that the Veteran submit records with respect to his absenteeism from work.

Therefore, on remand, the AOJ must comply with this directive.

To ensure the most up-to-date records are available, the Veteran's VA treatment records from September 2015 to present should also be obtained while the case is on remand.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran submit any available records from his employer(s) documenting his absenteeism rate since June 2006.

2. Associate with the claims folder the Veteran's VA treatment records since September 2015.

3. Thereafter, readjudicate the claim on the merits including consideration of extraschedular referral under 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




